IRWIN, Justice
(concurring specially).
In addition to the facts set forth in the majority opinion, in my judgment, other parts of the record are pertinent.
The trial court instructed the jury that the burden of proof was on the plaintiff to-establish by a preponderance of evidence that she was the owner of the house trailer at the time of the accident and that every action must be brought and prosecuted by the real party in interest.
Three interrogatories were submitted to-the jury. Interrogatory No. I being: “Who do you find, from the preponderance of the evidence, was the owner or owners of the house trailer at the time of the accident?” The jurors’ answer, signed by the foreman and ten other jurors, was Mrs. Clarice Blair, the plaintiff.
I therefore concur specially.